Citation Nr: 0213173	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  00-19 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel



INTRODUCTION

The veteran had active military service from August 1944 to 
July 1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
wherein the RO denied the veteran's application to reopen a 
claim of entitlement to service connection for hypertension 
on the basis that new and material evidence had not been 
presented.  


FINDINGS OF FACT

1.  Service connection for hypertension was last denied by a 
rating decision dated in February 1996; the veteran did not 
disagree with the March 1996 notification of that rating 
decision.  

2.  Evidence submitted since the February 1996 rating action 
bears directly and substantially upon the issue of whether 
the veteran's hypertension was caused by service, and it is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

3.  Hypertension was initially manifested in service.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for 
hypertension is reopened by the submission of new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.156(a) (2001).  

2.  Hypertension was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A service entrance examination dated in August 1944 shows 
that the veteran's blood pressure was 150/80.  There were no 
subsequent blood pressure readings during service until the 
July 1946 separation examination, which showed blood pressure 
readings of 180/82, 180/80, and 160/78.  The report of a 
medical history revealed that the veteran had rheumatic fever 
five years ago.  An examination of the vascular system showed 
that there were no murmurs.  History of rheumatic fever 
(existed prior to service) and hypertension were diagnosed.  

The VA medical records reflect that the veteran underwent VA 
examinations in September 1946 and October 1956.  At those 
examinations, he reported a prior history of rheumatic fever.  
He also reported having increased blood pressure during 
service.  The September 1946 examination showed blood 
pressure readings of 180/102 (at rest), 200/90 (immediately 
after ascents), and 140/80 (three minutes later).  
Hypertension, arterial, cause undetermined, labile type, was 
diagnosed.

In October 1956, the veteran's blood pressure readings were 
155/90 (sitting), 153/90 ((recumbent), 150/90 (standing), 
165/90 (sitting after exercise), and 160/90 (two minutes 
after exercise).  A chest X-ray disclosed findings suggestive 
of old rheumatic valvular disease.  The diagnoses were 
hypertensive vascular heart disease, mild; rheumatic valvular 
disease, inactive; mitral stenosis, mild; and compensated 
regular sinus rhythms.  

In an August 1957 statement, F. C. Rizzella, M.D., indicated 
that he had treated the veteran in 1944 for rheumatic fever 
with polyarthritis.  Dr. Rizzella stated that the veteran had 
developed a slight murmur at the height of the fever, but the 
fever disappeared when the veteran's temperature subsided.  
The doctor indicated that the only condition that remained 
was an elevated blood pressure probably due to heart muscle 
enlargement.  

At a personal hearing in December 1958, the veteran 
essentially testified that his hypertension was caused by 
service.  

A private medical record dated in November 1977 shows that 
the veteran underwent a cardiac catheterization, which 
disclosed abnormalities including hypertension.  

VA outpatient treatment records dated in October 1995 reflect 
that the veteran was seen and treated for hypertension.  

In statements dated in December 1999 and April 2000, a VA 
cardiologist indicated that he had been treating the veteran 
for hypertension for a number of years.  Based on a review of 
the veteran's claims file, the doctor stated that the 
veteran's arterial hypertension occurred while the veteran 
was in service.  The doctor further stated that the disease 
was not the result of the rheumatic fever which the veteran 
had prior to service.  In the April 2000 statement, the 
doctor emphasized that the veteran's hypertension was of 
service onset, and provided reasons why his opinion should be 
accorded more weight than the 1957 opinion of Dr. Rizzella.  

Private medical records dated in 1989 and 1997 were received 
in July 2000, and show hypertension.

II.  Analysis

A.  VCAA

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002), prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The Board finds that the RO has substantially satisfied its 
duties of notice and assistance and that sufficient evidence 
is of record to decide the veteran's claim for service 
connection for hypertension.  If there were any deficiency of 
notice or assistance, it would not be prejudicial to the 
veteran, given the favorable nature of the Board's decision 
with regard to the issue of entitlement to service connection 
for hypertension.  No further assistance in developing the 
facts pertinent to the issue is required.  

B.  New and Material Evidence

Entitlement to service connection for hypertension was denied 
by the Board in a May 1959 decision.  The Board decision is 
final.  38 U.S.C.A. § 7103(a) (West 1991 & Supp. 2002); 
38 C.F.R. § 20.1100 (2001).  Subsequently, the RO denied 
requests to reopen the claim in January 1978 and February 
1996, and the veteran was notified of these decisions in 
January 1978 and March 1996.  He did not disagree with either 
of those determinations within one year of notification.  If 
a notice of disagreement is not filed within one year of the 
date of mailing of the notification of the RO's denial of the 
appellant's claim, the denial is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (2001).  

The veteran's claim may be reopened by the submission of new 
and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); see Barnett v. Brown, 83 F.3d at 1383.  VA must 
review all of the evidence submitted since the last final 
disallowance in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

During the time applicable to this case, new and material 
evidence means evidence not previously submitted to agency 
decision makers, which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2001).  (Under the 
regulations adopted pursuant to the VCAA, the definition of 
new and material evidence has been changed for claims to 
reopen filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug 29, 2001).  The veteran's claim was filed in 
September 1999.  Therefore, the claim is governed by the 
previous version of 38 C.F.R. § 3.156(a).) 

The evidence that the RO considered at the time of the 
February 1996 final rating action consisted of the veteran's 
service medical records, VA medical records dated in 
September 1946 and October 1956, a statement dated in August 
1957 from Frank C. Rizzella, M.D., the transcript of the 
veteran's personal hearing dated in December 1958, private 
catheterization report dated in November 1977, and VA 
outpatient treatment records dated in October 1995.  

In May 1959, the Board denied the veteran's claim on the 
basis that hypertension existed prior to service, and was not 
aggravated therein.  The subsequent rating decisions dated in 
January 1978 and February 1996 denied reopening the veteran's 
claim for service connection for hypertension based on the 
fact that the evidence was not new and material.  

Evidence submitted since February 1996 consists of duplicate 
copies of the veteran's entrance and separation examinations, 
statements from a VA cardiologist dated in December 1999 and 
April 2000 pertaining to the veteran's hypertension, and 
private medical records dated in 1989 and 1997.  

Of this evidence, the Board finds that the statements of the 
VA cardiologist, dated in December 1999 and April 2000, are 
new and material.  These documents are new in that they were 
not previously of record at the time of the prior rating 
decision.  These statements indicate that the writer had been 
treating the veteran for hypertension for a number of years, 
and the doctor opined that the veteran's aterial hypertension 
occurred while the veteran was in service, and was not the 
result of the rheumatic fever which the veteran had prior to 
service.  The Board finds that this evidence bears directly 
and substantially upon the issue of whether the veteran's 
hypertension was of service onset, and it is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Therefore, the evidence constitutes new 
and material evidence under 38 C.F.R. § 156(a), and the Board 
is required to reopen the previously denied claim.  

C.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2001).  
Certain diseases, including hypertension, may be presumed 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2001).  

The law provides that a veteran is presumed in sound 
condition except for defects noted when examined and accepted 
for service; this presumption may be rebutted by clear and 
unmistakable evidence that the disability manifested in 
service existed before service.  38 U.S.C.A. §§ 1111, 1137; 
38 C.F.R. § 3.304(b).  In determining whether there is clear 
and unmistakable evidence that an injury or disease existed 
prior to service, the Board must consider the history 
recorded at the time or examination together with all other 
material evidence, including medical judgments, accepted 
medical principles, and the veteran's history of clinical 
factors.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The veteran maintains that he developed hypertension during 
service.  

As indicated previously, service medical records reflect that 
the veteran was diagnosed as having hypertension when he was 
examined for separation from service in July 1946.  In 
September 1946, a few months after the veteran separated from 
service, VA found that the veteran showed evaluated blood 
pressure readings and diagnosed the veteran as having 
hypertension, although it was thought to be labile at that 
time.  

Subsequent VA and private medical records reflect a clear 
diagnosis of hypertension, for which the veteran has 
continued to be seen and treated.  

The record includes three medical opinions from two doctors 
regarding the etiology of the veteran's hypertension.  Dr. 
Rizzella, who treated the veteran for rheumatic fever in 
1944, expressed his opinion in August 1957 that the veteran's 
elevated blood pressure was probably due to heart muscle 
enlargement.  Thus, Dr. Rizzella suggests that the veteran's 
elevated blood pressure reading is related to the veteran's 
rheumatic fever, a disorder that preexisted service.  

The other opinions, dated in December 1999 and April 2000, 
were provided by the veteran's VA treating cardiologist, who 
reviewed the claims file, and stated that the veteran's 
arterial hypertension should be service-connected, as it 
occurred while he was in the military, and the condition was 
not the result of rheumatic fever.  

With respect to whether hypertension clearly and unmistakably 
existed prior to service, Dr. Rizzella's statement clearly 
shows that the veteran had high blood pressure readings prior 
to service, whether or not due to rheumatic fever.  However, 
he did not report a diagnosis of hypertension, and the 
veteran's blood pressure on entrance, while borderline, was 
normal.  Moreover, the VA doctor who reviewed the claims file 
concluded that hypertension was of service onset.  
Accordingly, the evidence does not equivocally show the 
presence of hypertension prior to service, and the 
presumption of soundness is not rebutted.  

Turning to the question of whether hypertension was initially 
shown in service, or within a year thereafter, the Board 
notes that the separation examination reported a diagnosis of 
hypertension, and, as described above, clearly elevated blood 
pressure readings were shown at that time.  Moreover, 
elevated blood pressure readings were obtained on the VA 
examination in September 1946.  Although labile hypertension 
was diagnosed at that time, a VA doctor who reviewed the 
claims file provided his opinion, in December 1999 and April 
2000, that hypertension was of service onset.  Based on these 
factors, the Board finds that service connection for 
hypertension is warranted. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence has been presented, and the claim 
of entitlement to service connection for hypertension is 
reopened. 

Service connection for hypertension is granted.  



		
	K. D. HUDSON
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited agent 
to charge you a fee for representing you.


 



